

117 HR 4395 IH: Payment Choice Act of 2021
U.S. House of Representatives
2021-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4395IN THE HOUSE OF REPRESENTATIVESJuly 9, 2021Mr. Payne (for himself, Mr. Smith of New Jersey, Ms. Garcia of Texas, Ms. Pressley, Mr. Gottheimer, Mrs. Beatty, Mrs. Carolyn B. Maloney of New York, Mrs. Axne, Mr. Stewart, Ms. Lee of California, Mr. Meeks, Mr. Kustoff, Mr. Torres of New York, Mr. Davidson, Ms. Wasserman Schultz, Mr. Connolly, Mr. Rose, Mrs. Hayes, Mr. Norcross, Mr. Vicente Gonzalez of Texas, Mr. Posey, Mr. Pascrell, Mrs. Watson Coleman, Mr. Van Drew, Mr. Lawson of Florida, Mr. Suozzi, Ms. Strickland, Mr. Thompson of Mississippi, and Mr. Carson) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo prohibit retail businesses from refusing cash payments, and for other purposes.1.Short titleThis Act may be cited as the Payment Choice Act of 2021.2.Sense of CongressIt is the sense of Congress that every consumer has the right to use cash at retail businesses who accept in-person payments.3.Retail businesses prohibited from refusing cash payments(a)In generalSubchapter I of chapter 51 of title 31, United States Code, is amended by adding at the end the following:5104.Retail businesses prohibited from refusing cash payments(a)In generalAny person engaged in the business of selling or offering goods or services at retail to the public who accepts in-person payments at a physical location (including a person accepting payments for telephone, mail, or internet-based transactions who is accepting in-person payments at a physical location)—(1)shall accept cash as a form of payment for sales made at such physical location in amounts less than $2,000; and(2)may not charge cash-paying customers a higher price compared to the price charged to customers not paying with cash.(b)ExceptionsSubsection (a) shall not apply to a person if the person—(1)is unable to accept cash because of—(A)a sale system failure that temporarily prevents processing cash payments; or(B)temporarily having insufficient cash on hand to make change; or(2)provides customers with a device that converts cash into prepaid cards on the premises—(A)if—(i)there is no fee for the use of the device;(ii)the device does not require a minimum deposit of more than one dollar;(iii)any funds placed onto a prepaid card using the device do not expire;(iv)the device allows customers to redeem any unused balance for cash at any time; (v)the device does not collect any personal identifying information from the customer; and(vi)there is no fee to use the prepaid card that the device produces; and(B)regardless of whether there is a limit to the number of transactions on such cards.(c)Right To not accept large bills(1)In generalNotwithstanding subsection (a), for the 5-year period beginning on the date of the enactment of this section, this section does not require a person to accept cash payments in $100 bills or any larger bill.(2)Rulemaking(A)In generalThe Secretary shall issue a rule on the date that is the end of the 5-year period beginning on the date of the enactment of this section with respect to any bills a person is not required to accept.(B)RequirementWhen issuing a rule under subparagraph (A), the Secretary shall require persons to accept $1, $5, $10, $20 and $50 bills. (d)Enforcement(1)Preventative reliefWhenever any person has engaged, or there are reasonable grounds to believe that any person is about to engage in any act or practice prohibited by this section, a civil action for preventive relief, including an application for a permanent or temporary injunction, restraining order, or other order may be brought against such person.(2)Civil penaltiesAny person who violates this section shall—(A)be liable for actual damages;(B)be fined not more than $2,500 for a first offense; and(C)be fined not more than $5,000 for a second or subsequent offense.(3)JurisdictionAn action under this section may be brought in any United States district court, or in any other court of competent jurisdiction.(4)Intervention of Attorney GeneralUpon timely application, a court may, in its discretion, permit the Attorney General to intervene in a civil action brought under this subsection, if the Attorney General certifies that the action is of general public importance.(5)Authority to appoint court-paid attorneyUpon application by an individual and in such circumstances as the court may determine just, the court may appoint an attorney for such individual and may authorize the commencement of a civil action under this subsection without the payment of fees, costs, or security.(6)Attorney’s feesIn any action commenced pursuant to this section, the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee as part of the costs, and the United States shall be liable for costs the same as a private person.(7)Requirements in certain States and local areasIn the case of an alleged act or practice prohibited by this section which occurs in a State, or political subdivision of a State, which has a State or local law prohibiting such act or practice and establishing or authorizing a State or local authority to grant or seek relief from such act or practice or to institute criminal proceedings with respect thereto upon receiving notice thereof, no civil action may be brought hereunder before the expiration of 30 days after written notice of such alleged act or practice has been given to the appropriate State or local authority by registered mail or in person, provided that the court may stay proceedings in such civil action pending the termination of State or local enforcement proceedings.(e)Greater protection under State lawThis section shall not preempt any law of a State, the District of Columbia, a Tribal government, or a territory of the United States if the protections that such law affords to consumers are greater than the protections provided under this section.(f)RulemakingThe Secretary shall issue such rules as the Secretary determines are necessary to implement this section and such rules may prescribe additional exceptions to the application of the requirements described in subsection (a)..(b)Clerical amendmentThe table of contents for chapter 51 of title 31, United States Code, is amended by inserting after the item relating to section 5103 the following:5104. Retail businesses prohibited from refusing cash payments..